Citation Nr: 0948281	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION


The Veteran had active service from April 1969 until October 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for PTSD 
and assigned a 50 percent evaluation, effective February 22, 
2006.


FINDING OF FACT

Throughout the rating period on appeal, the objective 
evidence reveals that the Veteran's PTSD has been manifested 
by symptoms including poor sleep, nightmares, depression, 
hypervigilance, poor concentration, detachment, and isolative 
behavior; objectively, the Veteran had clear and coherent 
speech and functional judgment, was fully alert and oriented, 
displayed no ritualistic behavior, delusions, or memory loss, 
and was able to maintain basic hygiene and relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In a claim for increase, the VCAA notice requirements relate 
to the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific 
notice and rejecting veteran-specific notice as to effect on 
daily life and as to the assigned or a cross-referenced 
Diagnostic Code (DC) under which the disability is rated).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In this case, a notice letter in April 2006 provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  In the instant case, 
the appellant was never informed of how VA determines 
disability ratings and effective dates.  However, as the 
instant decision denies increased evaluation of service 
connected PTSD, no disability rating or effective date will 
be assigned.  Accordingly, any absence of Dingess notice is 
moot.  Therefore, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination in May 2006. The VA 
examiner reviewed the Veteran's subjective history and 
clinical findings, and rendered a medical opinion.  The Board 
finds that the opinion is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and statements from the Veteran and 
his representative in support of the claim.  The Board has 
carefully reviewed the statements and concludes that no 
available outstanding evidence has been identified.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Decision

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is claiming entitlement to an initial rating in 
excess of 50 percent for PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the Veteran is 
assigned a 50 percent rating for his service-connected PTSD 
pursuant to 38 C.F.R. § 4.130, DC 9411 (2009).  Under this 
general rating formula, a 50 percent rating is warranted 
where the evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In order to be entitled to the next-higher 70 percent rating, 
the evidence must show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment thinking, or mood, due to such symptoms 
as: suicidal ideation; obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where the evidence shows total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD for any portion of the 
rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

The evidence of record does not demonstrate any obsessive 
rituals or impaired impulse control.  The Veteran's behavior 
was appropriate in a May 2006 mental status examination.  In 
fact, the VA examiner noted that the Veteran was well 
groomed, ambulatory, made good eye contact, friendly, polite, 
and cooperative.  
Moreover, while May 2006 VA examination indicated that the 
Veteran tended to isolate and avoided crowds, and exhibited 
hypervigilance, there was no mention of ritualistic or 
impulsive behaviors.  The VA examiner reported that the 
Veteran's affect was appropriate and of full range.  

Regarding communication and thought processes, the May 2006 
mental status examination noted that the Veteran's thought 
process was logical, goal directed, and coherent.  Moreover, 
a May 2006 VA examination report noted a linear, goal-
directed thought process with no signs of psychosis.  

The evidence also fails to demonstrate any lack of 
orientation to person, place, or time.  Indeed, the May 2006 
mental status report showed that the Veteran was fully 
oriented in all spheres, despite his affect being flat and 
his mood being anxious and sad.

The Board acknowledges consistent findings of depression and 
stress over the Veteran's occupational and family situations.  
However, the evidence fails to demonstrate that such 
depression has affected the Veteran's ability to function 
independently, appropriately and effectively to such an 
extent as to warrant the next-higher 70 percent rating under 
DC 9411. The Veteran's judgment was reported as functional in 
the May 2006 Mental Status Examination.  Moreover, his 
cognitive abilities remained intact.

The Veteran has also had some suicidal and homicidal 
thoughts, as indicated in the May 2006 treatment reports.  
However, he denied active suicidal ideation, and indicated 
they were passive thoughts.  Moreover, he consistently denied 
suicidal and homicidal ideation throughout the remainder of 
the record, including upon VA examination that same month.  
Overall then, considering the entirety of the disability 
picture, the isolated suicidal thoughts noted of record do 
not support a higher evaluation for any portion of the rating 
period on appeal, especially in light of the absence of any 
stated intent or plan.

The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1195); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1997), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

Here, the clinical evidence contains GAF scores ranging from 
36 to 55.  A February 2006 treatment record showed a score of 
36 and the May 2006 VA examination indicated a score of 45.  
A May 2006 Mental Status Exam, noted a GAF score of 55.  In 
this regard, scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Despite the seriousness of the symptoms associated with the 
low GAF scores of 36 and 45 shown in the record, a higher 
rating is not justified on this basis because the objective 
evidence does not actually demonstrate symptoms commensurate 
with such GAF scores.  Indeed, as already discussed, the 
competent evidence does not show severe obsessional rituals, 
or impairment in reality testing or communication.  Again, 
the lone reference to suicidal thought without intent is not 
found to be particularly representative of the Veteran's 
disability picture over any portion of the rating period on 
appeal.  Because the GAF scores of 36 and 45 are not 
consistent with the objective findings of record, such scores 
are not probative as to the Veteran's actual disability 
picture here.     

In sum, the overall evidence throughout the rating period on 
appeal reveals a disability picture characterized by symptoms 
including poor sleep, intrusive thoughts, isolative behavior, 
depression, hypervigilance, flashbacks, nightmares, and 
detachment from family, as reflected in VA treatment reports 
dated in 2006 and from the Veteran's May 2006 VA examination 
report.  Such symptoms are deemed commensurate with the 50 
percent evaluation in effect throughout the rating period on 
appeal, and no higher evaluation is warranted.  In reaching 
these conclusions, the benefit-of- the-doubt rule has been 
applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Extraschedular considerations

Consideration has also been given regarding whether the 
scheduler evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director of Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1)(2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-16.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected disorders.  Moreover, marked interference 
with employment has not been shown.  Thus, in the absence of 
any additional factors, the RO's failure to consider or to 
refer this issue for consideration of an extraschedular 
rating was not prejudicial.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


